THE COURT.
Coburg Oil Company appeals from an order of the Superior Court of Los Angeles County entered March 13, 1958 in the action of People v. Ashby, numbered 648612 in the files of said court, striking out a claim and answer of said Coburg Oil Company. The appeal must be dismissed for the following reasons:
The claims asserted by said Coburg Oil Company through said answer have been adjudicated adversely to said Coburg Oil Company by judgments of the superior court of said county which have long since become final and for the further reason that it appears from matters of record that said appeal is baseless and without semblance of merit. (Coburg Oil Co. v. Russell, 100 Cal.App.2d 200 [223 P.2d 305]; Sanders v. Howard Park Co., 86 Cal.App.2d 721 [195 P.2d 898]; Stafford v. Russell, 117 Cal.App.2d 319 [255 P.2d 782]; Coburg Oil Co. v. Russell, 129 Cal.App.2d 214 [276 P.2d 637].)
The appeal is dismissed.
A petition for a rehearing was denied June 19, 1958, and the petition of intervener and appellant for a hearing by the Supreme Court was denied July 23, 1958.